SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 10, 2008 Date of Earliest Event Reported: January 10, 2008 COMMSCOPE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12929 (Commission File Number) 36-4135495 (I.R.S. Employer Identification Number) 1100 CommScope Place, SE P.O. Box 339 Hickory, North Carolina 28602 (Address of principal executive offices) Registrant’s telephone number, including area code: (828) 324-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 10, 2008, CommScope, Inc. issued a press release announcing that its indirect wholly-owned subsidiary, Andrew Corporation (“Andrew”), commenced a cash tender offer to repurchase any and all of Andrew’s 3¼ % Convertible Subordinated Notes due 2013.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibit Description 99.1 Press Release dated January 10, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 10,2008 COMMSCOPE, INC. By: /s/ Frank B. Wyatt, II Name: Frank B. Wyatt, II Title: Senior Vice President, General Counsel & Secretary INDEX OF EXHIBITS Exhibit Description 99.1 Press Release dated January 10, 2008
